DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2021 is being considered by the examiner.

Response to Amendment
Applicant filed a response and amended claim 1 on 02/15/2021. 

Response to Arguments
Applicant's amendment necessitated the revised ground(s) of rejection presented in this Office action.
Applicant's arguments filed on 02/15/2021 have been fully considered but they are not persuasive. 
Applicant argues: 
“There would have been no motivation or suggestion to constitute the adhesive sheet which
is in a state before thermal curing and has a high flowability due to the acrylic-based monomer or
acrylic-based oligomer included therein by selectively choosing the polyfunctional unsaturated
compound (D) and the thermal polymerization initiator (e2) satisfying a specific condition.
Furthermore, there would have been no motivation nor suggestion to apply such adhesive sheet to
the step of producing resin laminate in the method of producing a molded article.
Moreover, one having ordinary skill in the art would have expected an adjustment of
cohesive force of whole adhesive layer as an effect due to the addition of the polyfunctional

Therefore, it would not have been obvious to one having ordinary skill in the art to arrive
at Applicant's present disclosure, i.e., conceiving the technical idea that an adherend can be
covered with a resin film following the shape of the adherend even in the case where the adherend
has fine irregularities on its surface such as a curved surface or a level difference, by using the
adhesive sheet which has a specific composition and is in a state before thermal curing in the
<<Step of Producing Resin Laminate>> and by heating the resin laminate during the <<Covering
Step>> so that softening of the resin film and curing of the adhesive sheet progress simultaneously.
The effects of the present disclosure, for instance, an effect that the adhesive sheet in the step of
producing resin laminate has a high flowability due to the acrylic-based monomer or acrylic-based
oligomer included therein, whereby it becomes easy to fit to the surface of an adherend which has
fine irregularities on its surface, would not have been predictable to one having ordinary skill in
the art. Claim I is therefore patentable over the applied references.” 

Examiner respectfully disagrees.
	Suzuki teaches an acrylic-based adhesive material comprising polyfunctional unsaturated compound and thermal polymerization initiator within the claimed concentration ranges of the acrylic-based monomer and thermal polymerization initiator disclosed by Applicant. 
Ho in view of Suzuki and Sakamoto teaches a process of laminating a resin film and adhesive sheet and covering an adherend with said resin film utilizing a dual vacuum thermoforming at a temperature range between 60 and 190 degrees Celsius such that the resin laminate is pressed and stretched against the adherend. The process of Ho in view of Suzuki and Sakamoto is identical to the claimed process
Given that the adhesive material of Ho in view of Suzuki and Sakamoto is identical to the instant claimed adhesive material, the adhesive material of Ho in view of Suzuki and Sakamoto would react in an identical manner to the instant adhesive material in response to identical process of laminating, heating, and curing and, therefore, would have high flowability and softening of the resin film and curing of the adhesive sheet. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 5, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable and over Ho (PG-PUB 2017/0218226) in view of Suzuki (WO 2012060364A1) and Sakamoto (PG-PUB 2011/0229681). 
	Regarding claim 1, Ho teaches a method of producing a molded article, the method comprising the steps of:
 laminating an adhesive sheet including an acrylic-based polymer layer [0059]-[0061], [0065] onto a surface of a resin film [0058], to produce a resin laminate including said resin film and said adhesive sheet being laminated; and 
covering an adherend with said resin film utilizing a dual vacuum thermoforming
of the hard coat composition at a temperature range between 60 and 190 degrees Celsius [0056]-[0057].
Ho teaches the pressure sensitive adhesive comprises several components, including crosslinkable copolymer alkylacrylate, acrylic acid, tackifiers, and additives [0060].

Ho does not explicitly teach (1) the adhesive sheet includes a polymerization initiator and a crosslinking agent and covering an adherend with said resin film by stretched following a surface shape of said adherend; (2) said adhesive sheet further comprises an acrylic-based monomer or an acrylic-based oligomer and contains a urethane acrylate as at least part of said acrylic-based monomer or acrylic-based oligomer, said adhesive sheet contains said thermal polymerization initiator in an amount of 0.001 to 0.5 parts by weight and said acrylic-based monomer or acrylic-based oligomer in an amount of 5 to 50 parts by weight, based on 100 parts by weight of said acrylic-based polymer, and contains said crosslinking agent in an amount of 1.5 equivalents or less relative to a functional group of said acrylic-based polymer; (3) a polymerization initiation temperature of said thermal polymerization initiator is lower than a heating temperature in said covering step by 10 degrees Celsius or higher and 50 degrees Celsius or lower; and (4) wherein a shape when said resin laminate is planarly viewed is larger than a shape when said adherend is planarly viewed, superposing said resin laminate on said adherend planarly and pressing said resin laminate and said adherend under a reduced pressure environment, and then applying pressure to an environment opposite to said adherend with respect to said resin film.

As to (1), (2), and (3), Suzuki teaches a pressure-sensitive adhesive sheet comprising a meth acrylic acid derivative (Page 1, component A); a crosslinking agent (Page 12, component F); a thermal polymerization initiator (Page 11 and 12, component E2), and a urethane (meth)acrylate compound that has a hydroxyl group (Page 9 and 10, component D).

As organized in the table below, Suzuki teaches the acrylic-based monomer, thermal polymerization initiator, and cross-linking agent are used in an amount of 0.01 to 100 parts by weight, 0 to 20 parts by weight, and 0.01 to 10 parts by weight, respectively, based on 100 parts by weight of the acrylic resin (Page 10, 11, and 13 and Table 2). Suzuki teaches the content of the functional group-containing monomer is 0.01 to 30% by weight, and therefore, the cross-linking agent concentration would be 

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the polyacrylate pressure sensitive adhesive layer of Ho with the acrylic-based pressure sensitive adhesive sheet of Suzuki, a functionally equivalent acrylic-based pressure sensitive adhesive

Claimed component
Applicant

Suzuki


Disclosed embodiment 
Disclosed concentration
Disclosed embodiment
Disclosed concentration
Acrylic-based monomer or acrylic-based oligomer
Urethane acrylate [0023]
5 to 50 parts by weight based on 100 parts by weight of the acrylic-based polymer 
[0026]

Urethane (meth)acrylate (Page 10)
0.01 to 100 parts by weight based on 100 parts by weight of the acrylic resin 
(Page 10)

Thermal polymerization initiator
Benzoyl peroxide,
di-t-butyl peroxide, 
di-t-butyl peroxide [0029]

0.001 to 0.5 parts by weight acrylic-based polymer [0031]
Benzoyl peroxide,
di-t-butyl peroxide, 
di-t-butyl peroxide
(Page 4)
0 to 20 parts by weight, based on 100 parts by weight of the acrylic resin
(Table 2 and Page 11)
Cross-linking agent
Isocyanate-based
crosslinking agent, 

an epoxy-based crosslinking agent [0033]
5 equivalents or less relative to the functional
group of the polymer [0033]
Isocyanate crosslinking agent,

epoxy crosslinking agent
(Page 12)
0.01 to 10 parts by weight
based on 100 parts by weight of the acrylic resin 
(Page 13)



Furthermore, as shown in the table above, Applicant’s disclosed embodiments for the acrylic-based monomer or acrylic-based oligomer, thermal polymerization initiator, and cross-linking agent, respectively, are identical to the acrylic-based 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Furthermore, while Ho in view of Suzuki does not explicitly teach the polymerization initiation temperature of said thermal polymerization initiator is lower than a heating temperature in the covering step by 10°C or higher and 50°C or lower, given that the Suzuki teaches the identical thermal polymerization initiator benzoyl peroxide as the instant thermal polymerization initiator, the thermal polymerization initiator of Suzuki would also have an initiation temperature of lower than a heating temperature in the covering step described later by 10°C or higher and 50°C or lower. 
Similarly, Ho in view of Suzuki does not explicitly teach softening of said resin film and curing of said adhesive sheet progress simultaneously by heating said resin laminate during said covering step. However, given that the prior art teaches a step of covering an adherend with said resin film is performed utilizing a dual vacuum thermoforming at a temperature range between 60 and 190 degrees Celsius (Ho, [0056]-[0057]) with the identical adhesive material and Applicant discloses a covering step performed at a temperature between 100 to 180 degrees Celsius under a reduced pressure environment, the adhesive material of Ho in view of Suzuki would inherently cure during the covering step as the resin film softens. 
While Ho in view of Suzuki does not explicitly teach said adhesive sheet has an exothermic peak in a range of 100ºC or higher and 180ºC or lower in differential scanning calorimetry at a temperature raising rate of 10ºC/min, given that the acrylic-based adhesive is identical to the instant acrylic-based pressure sensitive adhesive, the adhesive sheet of Ho in view of Suzuki would inherently have an exothermic peak in a range of 100ºC or higher and 180ºC.

As to (4), Sakamoto teaches a vacuum contact molding a decorative film including a pressure sensitive adhesive to an adherend (Figures 2A-2E), wherein a shape when said resin laminate is planarly viewed is larger than a shape when said adherend is planarly viewed, superposing said resin laminate on said adherend planarly and pressing said resin laminate and said adherend under a reduced pressure environment, and then applying pressure to an environment opposite to said adherend with respect to said resin film [0061]-[0065]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the dual vacuum thermoforming apparatus taught by Ho with the vacuum contact thermoforming apparatus of Sakamoto, a functionally equivalent vacuum thermoforming apparatus. 

	Regarding claim 3, Ho in view of Suzuki and Sakamoto teaches the method as applied to claim 1, wherein said acrylic-based monomer is a methacrylate monomer containing a hydroxyl group or a poly functional acrylate monomer having a hydroxyl group (Suzuki, Page 4-5, 10). 

Regarding claim 5, Ho in view of Suzuki and Sakamoto teaches the method as applied to claim 1. Given that the acrylic-based pressure sensitive adhesive of and the heating step of Ho in view of Suzuki and Sakamoto are identical to the claimed acrylic-based pressure sensitive adhesive and heating step, the acrylic-based pressure sensitive adhesive of Ho in view of Suzuki and Sakamoto would also have the adhesion strength of 30N/25 mm or more. 

Regarding claim 9, Ho in view of Suzuki and Sakamoto teaches the method as applied to claim 1, further comprising said step of producing a resin laminate, a step of forming a printing layer or a deposition layer on said resin film (Ho, [0033]). 


Regarding claim 11, Ho in view of Suzuki and Sakamoto teaches the method as applied to claim 1, wherein said adherend has a surface to be covered with said resin film includes a level difference having an angle of 90 degrees or more (Sakamoto, Figure 2A-2E). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (PG-PUB 2017/0218226) in view of Suzuki (WO 2012060364A1) and Sakamoto (PG-PUB 2011/0229681), as applied to claim 1, in further view of Nishiyama (US 7,655,106). 
Regarding claim 8, Ho in view of Suzuki and Sakamoto teaches the method as applied to claim 1, wherein the adhesive layer comprises a release liner to protect the adhesive layer and facilitates handling of the composite film (Ho, [0066] and [0098]). 
Ho in view of Suzuki and Sakamoto does not explicitly teach a step of producing a resin laminate, a step of mixing an acrylic-based polymer and a polymerization initiator to produce an adhesive raw material composition, applying said adhesive raw material composition onto a separator, and further superposing another separator on said adhesive raw material composition to be held, to produce an adhesive sheet holding body, wherein said step of producing a resin laminate is a step of peeling one separator of said adhesive sheet holding body to be laminated to the resin film, followed by peeling another separator.
Nishiyama teaches a process of  preparing a double-sided pressure sensitive adhesive, comprising preparing a raw material composition by mixing raw material (Column 13, Lines 42-58 and Figure 2), applying said adhesive raw material composition onto a separate, and further superposing another separator on said adhesive raw material composition to be held, to produce an adhesive sheet holding body. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed steps of preparing the pressure sensitive adhesive layer of Ho in view of Suzuki and Sakamoto with the . 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (PG-PUB 2017/0218226) in view of Suzuki (WO 2012060364A1) and Sakamoto (PG-PUB 2011/0229681), as applied to claim 1, in further view of Tsujimura (US 10,357,908). 
	Regarding claim 12, Ho in view of Suzuki and Sakamoto teaches the method as applied to claim 1, wherein the application of the laminate include vehicles (Ho, [0004]), for applying a protective coating for harsh environmental conditions and the base layer is made from a polymer capable of being stretched over a given substrate to be protected, such as an aliphatic thermoplastic polyurethane or polyvinylchloride (Ho, [0058]). 
	Ho in view of Suzuki and Sakamoto does not explicitly teach forming material of said adherend is a polycarbonate. 
Tsujimura teaches a resin substrate with a hard coating film of the present invention thus obtained is a resin substrate with a hard coating film excellent in adhesiveness, abrasion resistance, and weather resistance and high in productivity (Column 5, Lines 25-28), wherein the resin substrate can be a window glass for vehicles attached to automobiles (Column 37, Lines 63- Column 38, Lines 3) and can be a thermoplastic polycarbonate resin (Column 6, Lines 28-55).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the thermoplastic resin substrate of Ho with the polycarbonate resin substrate of Tsujimura, a functional equivalent thermoplastic for producing an vehicle-related article with a protective laminate as desired by Ho. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742